NOT FOR PUBLICATION WITHOUT THE
                     APPROVAL OF THE APPELLATE DIVISION

                                              SUPERIOR COURT OF NEW JERSEY
                                              APPELLATE DIVISION
                                              DOCKET NO. A-3054-14T3


ANIL K. LALL,
                                                 APPROVED FOR PUBLICATION
     Plaintiff-Respondent,
                                                     December 6, 2016
v.
                                                    APPELLATE DIVISION
MONISHA SHIVANI,

     Defendant-Appellant.
_______________________________

           Submitted October 13, 2016 - Decided              December 6, 2016

           Before Judges Lihotz, O'Connor and Whipple.

           On appeal from Superior Court of New Jersey,
           Chancery   Division,  Family   Part,  Hudson
           County, Docket No. FM-09-1722-09.

           Monisha Shivani, appellant pro se.

           Respondent has not filed a brief.

     The opinion of the court was delivered by

LIHOTZ, P.J.A.D.

     Defendant        Monisha      Shivani   challenges   the   Family        Part's

exercise      of     continuing      exclusive    jurisdiction,      implicating

provisions of the Uniform Interstate Family Support Act (the

Act),   now        codified   at    N.J.S.A.     2A:4-30.124    to   -        30.201.

Defendant appeals from a January 5, 2015 post-judgment order,

which   denied       reconsideration     of    orders   modifying       her    child
support    obligation.        Defendant       maintains   the   orders       must   be

vacated because her relocation to North Carolina, the child's

home state, deprives the Family Part of jurisdiction to consider

the issues.

    As we discuss in our opinion, the Act was recently amended,

including provisions regarding a New Jersey tribunal's authority

to modify a controlling child support order when parents and

child no longer reside in New Jersey.               See L. 2016, c. 1, eff.

April 1, 2016.        When the orders under review were entered, the

prior     version    of     the   Act,    now    repealed,      was    in     effect.

Following our review, we conclude the facts support the Family

Part's authority to exercise continuing exclusive jurisdiction,

permitting    the     modification       of   the   previously        issued    child

support order.        We further conclude the amendments to the Act

have no impact on the instant matter.               Consequently, we affirm.

However, we are compelled to observe the amendments have altered

the jurisdictional foundations when the parents or guardians and

the child no longer reside in New Jersey.

    The parties are divorced and have one child.                            Plaintiff

Anil Lall was awarded sole legal and residential custody on

November    19,     2010,   subject      to   defendant's    limited        parenting

time.     The custody order survived entry of the final judgment of




                                          2                                  A-3054-14T3
divorce.        Various post-judgment proceedings were conducted to

modify defendant's parenting time.

      Plaintiff secured employment in North Carolina and sought

to   remove     the      child       from       New       Jersey.     His   application     was

granted     and    the        June    28,       2013       order    delineated    defendant's

parenting time in New Jersey and North Carolina.                             The judge also

ordered     a   reduction        in       defendant's         child     support   obligation,

based   on      the     costs        of    exercising          parenting    time    in   North

Carolina.

      Additional post-judgment motions filed by defendant led to

a    June    23,       2014    plenary          hearing,       after     which    defendant's

parenting time was increased.                             In the course of the hearing,

defendant disclosed she moved to North Carolina.1                                  The order

described defendant's regular parenting time and the parties'

designated holidays and vacation parenting time.

      The parties' filed motions for reconsideration.                               Following

review, the judge agreed to correct certain provisions, denied

challenges        to    others,           and    modified       child    support    based   on

defendant's        increased          parenting            time.       Because    inter-state

visitation was no longer an issue, the calculation no longer




1
     The record does not include the transcript of this
proceeding.   The facts are taken from the Statement of Reasons
accompanying the judge's order.



                                                      3                              A-3054-14T3
included a parenting-time expense reduction.             The effect was

defendant's obligation increased.

    Included in the October 15, 2014 order was a determination

the litigation in New Jersey had concluded and Judge William F.

Helms, III, of the District Court of North Carolina, accepted

jurisdiction because North Carolina was now the home state of

the child and the residence of both parties.             On October 17,

2014, the judge entered a second form order, which memorialized

the child support related terms stated in the October 15, 2014

order, provided an effective date for the modified child support

amount and, citing the Uniform Child Custody Jurisdiction and

Enforcement   Act,    N.J.S.A.   2A:34-53   to   2A:34-95,   stated    "the

District Court of North Carolina accepts jurisdiction of this

case . . . ."

    Defendant filed a letter, objecting to the October 15, 2014

order "under the Five-Day Rule." See R. 4:42-1(c) (requiring

generally that written objections to the form of an order be

submitted within five days after service).           She challenged the

child support calculation and, for the first time, the Family

Part's jurisdiction.      Defendant asserted she consented to North

Carolina as the child's home state and "waived New Jersey's

jurisdiction."       Moreover,   since   jurisdiction   rested   in   North




                                    4                             A-3054-14T3
Carolina, she maintained the October 15 and 17 orders must be

vacated.

     Defendant    followed      her     letter       by   filing    a   motion      for

reconsideration.          The     motion       included     her      newly     raised

jurisdictional challenge.          The motion was denied on January 5,

2015, and this appeal followed.

     Defendant does not challenge New Jersey as the state that

established    child   support     when      both    parties    were    New    Jersey

residents.     The Family Part had both personal and subject matter

jurisdiction when it entered the establishment order.                        Instead,

citing the Act, defendant's argument suggests her move to North

Carolina, which was also the child's home state and plaintiff's

residence,     stripped     the       Family     Part      of      subject     matter

jurisdiction     to    modify     the        child    support       order,     making

subsequent orders unenforceable.

     There are procedural problems regarding the presentation of

defendant's argument, including the timeliness of her challenge

to the October 15, 2014 order, which she filed on February 11,

2015.2     Nevertheless, because no opposition to her appeal was




2
     Even were we to consider the date of the final order as
October 17, 2014, after accounting for the period of stay
pending reconsideration filed on November 5, 2014, the notice of
appeal was filed on February 11, 2015, thirty-two days following
denial of reconsideration, fifty-six days following entry of the
                                                     (continued)


                                         5                                    A-3054-14T3
advanced, we will address the merits.                       The necessary context and

understanding         of   the     issue    presented         by    defendant's         appeal

require     we    first       recite      the       current     and       prior    statutory

provisions of the Act directed to this issue.

    The     Act,       both   in    its    prior      and     current      form,   advances

"unity    and         structure     in     each       state's         approach      to    the

modification and enforcement of child support orders."                             Sharp v.

Sharp,    336    N.J.      Super.    492,       503    (App.       Div.    2001)   (quoting

Youssefi v. Youssefi, 328 N.J. Super. 12, 20 (App. Div. 2000)

(citing 42 U.S.C.A. § 666(f))).                       The Act resolves potential

jurisdictional         conflicts       regarding       the     enforcement         of    child

support orders across state lines by designating one order as

the controlling child support order and provides for interstate

jurisdiction to modify child support orders when parents and the

children do not all reside in the same state.                          See Ibid.        ("[The

Act,] governing the interstate establishment, modification, and

enforcement of child support . . . 'provides a comprehensive

framework       for     dealing     with    the       jurisdictional          problems      at

hand.'" (quoting Peace v. Peace, 325 N.J. Super. 122, 127 (Ch.

Div. 1999))).




(continued)
final order. The appeal should have been filed by or on January
31, 2015. R. 2:4-1.



                                                6                                   A-3054-14T3
    The 2016 amendments to the Act did not deviate from the

scheme   effectuated    by   the   prior   version.       Rather,    the   2016

amendments    abide    provisions     of   the   federal    Preventing      Sex

Trafficking   and     Strengthening    Families    Act,    P.L.     No.113-183

(2014), 42 U.S.C.A. §§ 675, 675(a), whose

           amendments    incorporate   the    provisions
           required by the Hague Convention on the
           International Recovery of Child Support and
           Other Forms of Family Maintenance . . . to
           which the United States is a signatory. The
           amendments to the Uniform Act were developed
           and approved by the Uniform Law Commission
           for adoption in all jurisdictions.

           [Senate Judiciary Committee, Statement              to
           Senate, No. 995 (February 8, 2016).]

    Furthermore,

                The bill repeals New Jersey's 1998
           version of UIFSA [the Act], sections 1
           through 58 of P.L. 1998, c.2 (C.2A:4-30.65
           through C.2A:4-30.123), and implements a new
           UIFSA which encompasses those amendments
           promulgated by the Uniform Law Commission.
           The bill provides guidelines and procedures
           for   the    registration,   enforcement   and
           modification of foreign support orders.     It
           also    establishes    basic    jurisdictional
           standards including continuing, exclusive
           jurisdiction, rules for determining which
           state issues the controlling order in the
           event     of    proceedings     in    multiple
           jurisdictions,    and  rules   for   modifying
           support orders.

                The most notable change is the addition
           of a new Article 7 to UIFSA.    This article
           establishes guidelines and procedures for
           the registration, recognition, enforcement,
           and modification of foreign support orders



                                      7                               A-3054-14T3
          of countries that are parties to the
          Convention. Article 7 provides that a party
          seeking recognition of a support order must
          register. Once registered, the tribunal
          notifies the parties and an opportunity to
          challenge the order is provided.       Unless
          grounds for denying recognition of the order
          are established, the order is enforced.
          Another change between the old and new UIFSA
          is the addition of a section concerning the
          conditions under which a tribunal has the
          authority to modify a spousal support order.

          [Ibid.]

    Critical to the jurisdictional uniformity intended under

the Act's interstate system of modifying and enforcing child

support   orders    is    identification      of     the   controlling     child

support   order     and    the   tribunal       authorized      to     exercise

"continuing exclusive jurisdiction."            N.J.S.A. 2A:4-30.133.           In

short, a court that enters an order establishing child support

retains continuing exclusive jurisdiction to modify the order,

and that court's orders remain the controlling child support

orders for purposes of enforcement, until continuing exclusive

jurisdiction   is    conferred    on       another    state's   tribunal       by

operation of the Act.

    The new statutory provisions preserve concepts regarding

continuing exclusive jurisdiction as the foundation governing

modification of a controlling child support order.                   When a New

Jersey tribunal enters a child support order, so long as one

party remains in the state, the Act still directs:



                                       8                                A-3054-14T3
           a. A tribunal of this State that has issued
           a child support order consistent with the
           law of this State has and shall exercise
           continuing, exclusive jurisdiction to modify
           its child support order if the order is the
           controlling order and:

           (1) at the time of the filing of a request
           for modification this State is the residence
           of the obligor, the individual obligee, or
           the child for whose benefit the support
           order is issued . . . .

           [N.J.S.A. 2A:4-30.133(a).]

       The amendments change procedures followed when all parties

have   moved   from   New   Jersey.       Now   N.J.S.A.   2A:4-30.133(a)(2)

permits the state to exercise continuing exclusive jurisdiction

           even if this State is not the residence of
           the obligor, the individual obligee, or the
           child for whose benefit the support order is
           issued, the parties consent in a record or
           in open court that the tribunal of this
           State may continue to exercise jurisdiction
           to modify its order.

Therefore, parties who initiate a child support proceeding in

New Jersey, who subsequently leave New Jersey, may decide our

courts   should   modify    the   order    by    consenting   orally     or   in

writing to the Family Part's jurisdiction.

       However,

           A tribunal of this State that has issued a
           child support order consistent with the law
           of this State may not exercise continuing,
           exclusive jurisdiction to modify the order
           if:




                                      9                                A-3054-14T3
          (1) all . . . parties who are individuals
          file consent in a record with the tribunal
          of this State that a tribunal of another
          state that has jurisdiction over at least
          one of the parties who is an individual or
          that is located in the state of residence of
          the child may modify the order and assume
          continuing, exclusive jurisdiction . . . .

          [N.J.S.A. 2A:4-30.133(b) (emphasis added).]

     Accordingly,   when   all   parties   have   left   the   state,   New

Jersey may not modify a child support order, even though it

issued the controlling order, if all individual parties file

written consent in New Jersey stating another tribunal, with

personal jurisdiction over one party or which is the child's

home state, should modify the controlling order.          N.J.S.A. 2A:4-

30.133(b)(1).3




3
     Importantly, we alert the Legislature to a perceived gap
between these separate jurisdictional provisions. For example,
if New Jersey issued the controlling order, but all individual
parties and the child no longer reside in the state, N.J.S.A.
2A:4-30.133(a)(2) requires consent on the record to allow New
Jersey's exercise of subject matter jurisdiction to modify the
child support order.    If one party declines to do so, and,
further, all individuals do not file written consents in New
Jersey for another tribunal to exercise jurisdiction as mandated
by   N.J.S.A.  2A:4-30.133(b)(1),   the  proper   tribunal  with
authority to grant relief remains unclear.    Because litigation
surrounding the enforcement of child support orders is often
contentious, requiring consent in order to proceed invites
obstinate parties to withhold consent and delay enforcement. As
noted in our opinion, this question is not triggered by the
facts under review, as the prior statute did not create a
similar gap.



                                   10                             A-3054-14T3
       This differs from the repealed provisions, which provided

New Jersey retained continuing exclusive jurisdiction to modify

the controlling child support order it issued "until all of the

parties who are individuals have filed written consents with the

tribunal of this State for a tribunal of another state to modify

the    order       and     assume      continuing         exclusive      jurisdiction."

N.J.S.A. 2A:30.72(a)(2) (emphasis added) (repealed by L. 2016,

c. 1, eff. April 1, 2016).               The former Act designates New Jersey

as    the   tribunal       to   modify      an    order    until   all    parties     agree

otherwise.         Ibid.

       We turn to the matter at hand.                    Defendant argues New Jersey

lost jurisdiction to modify its prior order.                             She argues the

Family      Part    lacked      personal     jurisdiction.         This       argument    is

rejected because both parties appeared and participated in the

post-judgment            proceedings.                 Nevertheless,      we     recognize

defendant's        intended      challenge        is    directed   to    subject    matter

jurisdiction.

       Challenges to subject matter jurisdiction may be raised at

any time.          Macysyn v. Hensler, 329 N.J. Super. 476, 481 (App.

Div.    2000).           See    also   R.    4:6-7       ("Whenever      it   appears      by

suggestion of the parties or otherwise that the court lacks

jurisdiction of the subject matter, the court shall dismiss the

matter . . . ").




                                                 11                                A-3054-14T3
      When these post-judgment proceedings commenced, defendant

resided in New Jersey.            New Jersey issued the controlling child

support order in November 2010, conferring continuing exclusive

jurisdiction to modify the child support order as long as one of

the   parties        remained    in     the    state.        N.J.S.A.         2A:4-30.133;

N.J.S.A. 2A:30.72(a)(1) (repealed by L. 2016, c. 1, eff. April

1, 2016).

      During      her    plenary      hearing        testimony        to     consider      her

request     for      additional       visitation,          defendant        revealed       she

relocated       to    North     Carolina.           Both     parties        appeared       and

participated in this proceeding.                     When defendant successfully

secured additional parenting time, as set forth in the August

28, 2014 order, she filed a request for reconsideration, raising

other matters, particularly the amount of ordered child support,

which culminated in the October 15, 2014 order.                            The October 17,

2014 order merely placed the terms ordered on October 15, in a

Uniform     Summary      Support      Order        because     this        form    order   is

necessary    to      utilize    the     New    Jersey      Automated        Child    Support

System    and     automated      payment       center      that   is        supervised      by

Probation Services.           R. 5:7-4(b).

      Accepting       the     factual    findings       accompanying          the    judge's

order     regarding         defendant's            challenge      to         the     court's

jurisdiction, we note by filing motions regarding parenting time




                                              12                                    A-3054-14T3
and child support, and appearing at the hearing, both parties

consented to New Jersey's continued exercise of jurisdiction, as

no new action was initiated in North Carolina.                     The judge was

guided    by   the   provisions      of   the     now   repealed    statute,   and

properly exercised jurisdiction as the parties had not filed the

required consents to allow North Carolina to consider issues in

dispute as required by N.J.S.A. 2A:30.72(a)(2) (repealed by L.

2016, c. 1, eff. April 1, 2016).4                 The Act as modified was not

effective until April 16, 2016.                The orders issued prior to that

date must be reviewed under the provisions of the prior statute.

Maeker v. Ross, 219 N.J. 565, 578 (2014) ("[C]ourts generally

will enforce newly enacted substantive statutes prospectively,

unless it clearly expresses a contrary intent.").                    We conclude

our task is to apply the provisions of the now repealed Act.

Under    the   statute   then   in   effect,       defendant's     jurisdictional

challenges are unavailing.5


4
     Incidentally, jurisdiction would also be proper pursuant to
N.J.S.A. 2A:4-30.133(a), were the new Act then in effect,
because the parties consented to allow the judge to proceed on
finalizing all issues raised in the parenting time proceeding
and had not filed consents in New Jersey that another tribunal
had acquired jurisdiction under N.J.S.A. 2A:4-30.133(b)(1).
5
     Were the new statute in effect, the facts evinced in this
limited record also support jurisdiction in New Jersey because
all parties filed pleadings and participated in the proceedings.
N.J.S.A. 2A:4-30.133(a)(2) requires only a consent on the record
to allow the continuation of jurisdiction.



                                          13                             A-3054-14T3
      Also,     we   reject     as   unfounded   defendant's     substantive

attacks on the modified child support order.             Defendant urges we

determine the judge failed to consider plaintiff's wife's income

as part of plaintiff's gross income for purposes of fixing child

support.       This is not the law and plaintiff's spouse has no

legal obligation to contribute to the support of the parties'

child.     Hudson v. Hudson, 315 N.J. Super. 577, 582-83 (App. Div.

1998).

      Defendant next challenges the amount of income imputed to

her as "unrealistic."           Although we have not been provided a

transcript, the statement of reasons included with the order

denying this argument raised on reconsideration, included the

judge's factual findings on this issue.                 We determine these

findings are supported by the record and conclude the judge did

not   abuse    her   reasoned   discretion.      Tash   v.   Tash,   353   N.J.

Super. 94, 99 (App. Div. 2002) (providing when imputing income,

a trial judge retains the discretion to realistically appraise

capacity to earn and job availability).

              "'Imputation of income is a discretionary
              matter not capable of precise or exact
              determination[,] but rather require[es] a
              trial   judge   to  realistically  appraise
              capacity to earn and job availability.'"
              Gnall v. Gnall, 432 N.J. Super. 129, 158
              (App. Div. 2013) (quoting Storey v. Storey,
              373 N.J. Super. 464, 474 (App. Div. 2004)),
              [rev'd and remanded on other grounds, 222
N.J. 414 (2015)].      While an "abuse of



                                       14                             A-3054-14T3
              discretion . . . defies precise definition,"
              we will not reverse the decision absent a
              finding the judge's decision "rested on an
              impermissible basis," considered "irrelevant
              or inappropriate factors," Flagg v. Essex
              Cnty. Prosecutor, 171 N.J. 561, 571 (2002)
              (citations and internal quotation marks
              omitted), "failed to consider controlling
              legal    principles    or   made    findings
              inconsistent   with    or   unsupported   by
              competent evidence." Storey, supra, 373 N.J.
              Super. at 479.

              [Elrom v. Elrom, 439 N.J. Super. 424, 434
              (App. Div. 2015).]

    Here, the judge          based the level of income imputed upon

defendant's past demonstrated earning ability.                      Id. at 435.        A

judge   may    realistically     review      a   parent's    "potential       earning

capacity" rather than actual income, when imputing the ability

to pay support.        Halliwell v. Halliwell, 326 N.J. Super. 442,

448 (App. Div. 1999).

    The       judge   also     found   defendant      had     not     sufficiently

demonstrated she had a lower earning capacity or rebutted the

charge she was underemployed, fully justifying the use of her

last documented salary to compute child support.                       See Storey,

supra, 373 N.J. Super. at 474 (holding an obligor bears the

burden to establish earnings received match his or her earning

capacity "in order to avoid imputation").                 Defendant worked as a

financial analyst for a major banking organization yet, in North

Carolina      she   accepted    the    position      of     clerk    in   a    retail




                                        15                                    A-3054-14T3
department         store.         She   provided          no    evidential    support      she

underwent "extensive" job searches for similar employment when

she moved to North Carolina or that she was unable to work in

any greater capacity.

       We also conclude the judge did not abuse her discretion in

denying      defendant's      requested         parenting        time     credits    for   (1)

time that reduced plaintiff's parenting time to allow defendant

to visit family in India; (2) possible days she may be off and

might     have      visitation,         which        remained     uncertain;        (3)    days

included      by    defendant's         "double       counting"      weekends       occurring

during summer parenting time.

       Shared-parenting adjustments or awards are not presumptive,

but are factually sensitive.                Child Support Guidelines, Pressler

& Verniero, Current New Jersey Court Rules, Appendix IX-A to R.

5:6A    at    www.gannlaw.com           (2016).           Our    review    determines      the

judge's      findings       are    supported         by    credible     evidence      in   the

record and will not be disturbed.                      Hand v. Hand, 391 N.J. Super.
102, 111 (App. Div. 2007) (stating "we do not second-guess . . .

findings and the exercise of . . . sound discretion" by our

Family Part judges).

       Finally, defendant claims the judge erroneously denied her

request for judicial notice of the fact North Carolina has a

lower   cost       of   living      than   New        Jersey.       Despite    defendant's




                                                16                                   A-3054-14T3
insistence on this point, such facts are not "propositions of

generalized   knowledge    as   are   so   universally   known   that    they

cannot   reasonably   be    the   subject     of   dispute,"     which    are

prerequisites to judicial notice pursuant to N.J.R.E. 201(b).

    Affirmed.




                                      17                           A-3054-14T3